Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
    Claims 1 - 15 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on December 22nd , 2020 has been acknowledged by the Office.
	Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
The use of the term “VelcroTM”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “configured to attach to the back side of the covering material a various positions”. The examiner suggests modifying to “configured to attach to the back side of the covering material at various positions”  Appropriate correction is required.
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
Claim 13 recites: “The bed covering according to claim 13, wherein the fabric covering material has a size corresponding to one of the following bed sizes: twin, full, queen, king, and California king; and 60the fabric covering material comprises wool, polyester, cotton, fleece, and synthetic materials having a thickness greater than the foot pocket.”
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 contains the trademark/trade name “VelcroTM”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe means for attachment (e.g.  hook and loop fastener) and, accordingly, the identification/description is indefinite.
Claim 10 recites the limitation " the removable blanket inserts " in line 43.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the dependency of claim 10 to be upon claim 9 instead of claim 8.
Claims 2-5, 8, 10, 12, 13 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “… the attachment mechanism comprises a set of zippers, a series of mating buttons and buttonholes, a series of mating snaps, a series of mating hooks, and a set of VelcroTM strips.”
As such, it is unclear whether all of the attachment mechanisms are intended to be used together OR if one attachment mechanism may be selected from the list of alternatives. The examiner interprets this claim as requiring ONE of the mentioned alternatives. The Examiner suggests amending the claim to say “OR” if this is Applicant’s intention.

Claim 4 recites “a soft inner liner layer comprising satin, silk, and cotton.”
As such, it is unclear whether all of the materials are intended to be used together OR if one material may be selected from the list of alternatives. The examiner interprets this claim as requiring ONE of the mentioned alternatives.

Claim 8 recites “The bed covering according to claim 1, wherein the fabric covering material comprises wool, polyester, cotton, fleece, and synthetic materials “
As such, it is unclear whether all of the materials are intended to be used together OR if one material may be selected from the list of alternatives. The examiner interprets this claim as requiring ONE of the mentioned alternatives.

Claim 10  recites “…removable blanket inserts comprise the same and different thicknesses”
As such, it is unclear whether all of the insert thicknesses are intended to be used together OR if one thickness may be selected from the list of alternatives. The examiner interprets this claim as requiring ONE of the mentioned alternatives.

Claim 12 recites “an inner side that is oriented towards the fabric covering material; and a soft inner liner layer comprising satin, silk, and cotton.”
As such, it is unclear whether all of the materials are intended to be used together OR if one material may be selected from the list of alternatives. The examiner interprets this claim as requiring ONE of the mentioned alternatives.

Claim 13 recites “…material comprises wool, polyester, cotton, fleece, and synthetic materials”
As such, it is unclear whether all of the materials are intended to be used together OR if one material may be selected from the list of alternatives. The examiner interprets this claim as requiring ONE of the mentioned alternatives.

Claim 15  recites “…removable blanket inserts comprise the same and different thicknesses”
As such, it is unclear whether all of the  insert thicknesses are intended to be used together OR if one thickness may be selected from the list of alternatives. The examiner interprets this claim as requiring ONE of the mentioned alternatives.
Claims 3 and 5 are additionally rejected under  35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim (claim 2).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8, 11 and 12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Patent Application 20080034500 A1 to Costello (Costello hereafter).
As per claim 1, Costello teaches An article of manufacture for providing a blanket (see 10—Fig.4; Abstract: "A foot warming bed sheet 10 includes a preselected bed sheet 14, a foot member or flap 16 having a predetermined configuration, a first end 20 of the foot member 16 being secured to the bed sheet 14 such that the foot member 16 is capable of being disposed by a user's feet to ultimately encase the user's feet in a relatively warm pocket 30.") and bed covering (see 14—Fig.4; Abstract: bed covering), the bed covering comprising: a fabric covering material (see pg.2 para [0025]: "The bed sheet 14 may be fabricated from a plethora of materials including but not limited to cotton, polyester, silk, wool and flannel. The bed sheet 14 may include any configuration or dimension.") having a front side (see annotated Fig. 4: front side ) and a back side (see annotated Fig. 4: back side), the back side having a top edge (see 29—Fig.6: top edge), a bottom edge (see 18—Fig.6: bottom edge ) and a width (see examiner note);
 Note: the examiner considers the length of element 29—Fig.6 as the width of the mattress

and a removable foot pocket (see 16—Fig.7; pg.1 para [0012]:  "A feature of the foot warming bed sheet is a foot member that is detachably secured to a typical bed sheet. An advantage of the foot warming bed sheet is that the detached foot member will not be torn from the bed sheet when disposed in a washer or dryer.") attached to the back side (see annotated Fig. 4:) positioned about a bottom edge across a portion of a width of the back side (see pg.2 para [0026]: " The foot member 16 includes a substantially rectangular configuration with opposite first and second longitudinal ends 20 and 22. The first and second longitudinal ends 20 and 22 are relatively shorter than the length of bottom and top ends 18 and 29 of the bed sheet 14.....The first end 20 of the foot member 16 is ultimately secured to a preselected portion of the bed sheet 14 that is closer to the bottom end 18 than the top end 29 of the bed sheet 14.") and having a small portion of the blanket extending below the foot pocket enabling the small portion to be tucked under the mattress, (see annotated Fig. 4: small portion) the removable foot pocket being configured to attach to the back side of the covering material a various positions between the bottom edge and the top edge of the back side (see pg.3 para [0029]: "Referring to FIG. 6, one or more foot members 16 may be secured to the bed sheet 14 such that the attachment of the first ends 20 of the foot members 16 vary to correspond to the relative heights of the persons beneath the bed sheet 14, thereby allowing each person to adjust their respective foot member 16 to a position that maintains their feet warm without inconveniencing the other person."); wherein the back side further comprises a main back side segment from a top edge of the foot pocket to a top edge of the back side (see annotated Fig. 4: main back side segment).

    PNG
    media_image1.png
    418
    1003
    media_image1.png
    Greyscale

As per claim 2,  Costello teaches The bed covering according to claim 1, wherein the removable foot pocket attaches to the back side of the covering material using an attachment mechanism(see pg. para [0027]: " The first end 20 may be permanently secured to the bed sheet 14 via thread, or may removably secured via snaps, latches or Velcro. When the foot member 16 is removably secured to the bed sheet 14 via Velcro, a loop portion of the Velcro is permanently secured to a predetermined portion of the bed sheet 14, and a hook portion of the Velcro is permanently secured to the first end 20 of the foot member 16."), the attachment mechanism comprises a set of zippers, a series of mating buttons and buttonholes, a series of mating snaps, a series of mating hooks, and a set of VelcroTM strips (see pg. para [0027]).
As per claim 3, Costello teaches The bed covering according to claim 2, wherein the removable foot pocket is made of a different material from the fabric covering material (see pg.2 para [0026]: "The foot member 16 may be fabricated from the same or different material from which the bed sheet 14 is fabricated.").
As per claim 4, Costello teaches "The bed covering according to claim 3, wherein the removable foot pocket comprises an inner side (see examiner note; pg.3 para [0030] : "The foot member 16 is then disposed flat or planar underneath or on top of the bed sheet 14 such that a second end 22 (unsecured to the sheet 14) of the foot member 16 is between the first end 20 and a top end 29 of the bed sheet 14, thereby providing an opening for a person's feet to enter....t. Irrespective of the extension of the person's legs, the person's feet become encased in a pocket 30 formed by the foot member 16, or by the foot member 16 cooperating with the sheet 14.")
Note: The examiner considers the element 30 described in para [0030] as the inner side

that is oriented towards the fabric covering material; (see annotated Fig.4 : ) and a soft inner liner layer (see examiner note)
 Note: The examiner considers the interior fabric within the inner side element (30) as the soft inner layer

comprising satin, silk, and cotton (see pg.2 para[0025] & [0026]:  The bed sheet 14 may be fabricated from a plethora of materials including but not limited to cotton, polyester, silk, wool and flannel. The bed sheet 14 may include any configuration or dimension….The foot member 16 may be fabricated from the same or different material from which the bed sheet 14 is fabricated.).
As per claim 6,  Costello teaches The bed covering according to claim 2, wherein the bed covering further comprises a second removable foot pocket (see 16—Fig.6; pg.3 para [0029]: " Referring to FIG. 6, one or more foot members 16 may be secured to the bed sheet 14 "),
the foot pocket and the second foot pocket each covering a portion of half of the width of the back side; (see length of element 22—Fig.6: length of second foot pocket covering a portion of half the width of the backside) and the foot pocket and the second foot pocket being configured to attach to the back side a different distances between the top edge and the bottom edge (see pg.3 para [0029]: " Further, the plurality of first ends 20 may be separated a preselected dimension in any direction to promote isolation and comfort for multiple users under the sheet 14. Each person under the bed sheet 14 is able to independently adjust their respective foot member 16 with their feet by inserting their feet between the bed sheet 14 and a corresponding foot member 16, then slidably urging the respective foot member 16 towards the bottom side 31 of the mattress 12").
As per claim 8, Costello teaches "The bed covering according to claim 1, wherein the fabric covering material comprises wool, polyester, cotton, fleece, and synthetic materials (see examiner note; pg.2 para [0025] : "The bed sheet 14 may be fabricated from a plethora of materials including but not limited to cotton, polyester, silk, wool and flannel.")
*Note: The examiner considers fleece as any of various soft or woolly coverings as defined by Merriam Webster dictionary. It may be understood that fabric covering material may include wool as described in para [0025].

having a thickness greater than the foot pocket (see examiner note; pg.2 para [0025] : "The bed sheet 14 may include any configuration or dimension. The foot member 16 may be fabricated from the same or different material from which the bed sheet 14 is fabricated. ).
*Note: 
(i) It may be understood that fabric covering may be comprised of a different material than the foot pocket (e.g. wool and silk respectively). It may be further understood that the fabric covering material may include any configuration or dimension (e.g. a fabric covering configuration of a thick fabric dimension.)

As per claim 11, Costello teaches An article of manufacture for providing a blanket and bed covering, (see 10—Fig.4; Abstract: ) the bed covering comprising: a fabric covering material (see pg.2 para [0025]: ) having a front side (see annotated Fig. 4) and a back side, (see annotated Fig. 4: ) the back side having a top edge, (see 29—Fig.6: top edge) a bottom edge (see 18—Fig.6: bottom edge ) and a width; (see examiner note)
* Note: the examiner considers the length of element 29—Fig.6 as the width of the mattress
and a foot pocket stitched to the back side positioned about a bottom edge (see 16—Fig.7;pg.2 para [0024]: " a foot member or flap 16 having a predetermined configuration, the foot member 16 being secured to a preselected portion of the bed sheet 14 via stitching or similar permanent attaching techniques. ") across a portion of a width of the back side (see pg.2 para [0026]) and having a small portion of the blanket extending below the foot pocket (see annotated Fig. 4: small portion) enabling the small portion to be tucked under the mattress (see annotated Fig. 4); wherein the back side further comprises a main back side segment from a top edge of the foot pocket to a top edge of the back side (see annotated Fig. 4).
As per claim 12, Costello teaches The bed covering according to claim 11, wherein the removable foot pocket is made of a different material from the fabric covering material (see pg.2 para [0026 );
and the foot pocket comprises: an inner side (see element 30 pg.3 para [0030] )
that is oriented towards the fabric covering material (see annotated Fig. 4 on page 8);
and a soft inner liner layer comprising satin, silk, and cotton (see pg.2 para[0025] & [0026] ).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  U.S Patent Application 20080034500 A1 to Costello 
As per claim 5, Costello teaches The bed covering according to claim 4, wherein the fabric covering material has a size corresponding to one of the following bed sizes: twin, full, queen, king, and California king (see examiner note pg.2 para[0025]: The bed sheet 14 may include any configuration or dimension.) 
*Note: 
It may be understood that the bed covering can be configured to any dimension as stated in para [0025]. The examiner considers the sizes twin, full, queen, king or California King sizes included within the “any dimension” taught by Costello.


Costello discloses the claimed invention except for wherein the fabric covering material has a size corresponding to one of the following bed sizes: twin, full, queen, king, and California king. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified the fabric covering taught by Costello to have a fabric covering material size of twin, full, queen, king, or California king, since such a modification would have allowed the sheet to be easily compatible with standard mattress sizes. Overall, applicant has not established any criticality to the claimed the fabric covering material size of twin, full, queen, king, or California king and thus the claims invention would have been of obvious design choice. Where the applicant’s specification only indicated in para [0032]: “The wool blanket 101 may be sized to fit anyPatent Application bed from twin size to California king as well as all standard sizes in between.”. As such the fabric covering material size of twin, full, queen, king, or California king has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)
As per claim 13, Costello teaches The bed covering according to claim 13, wherein the fabric covering material has a size corresponding to one of the following bed sizes: twin, full, queen, king, and California king ( see examiner note pg.2 para[0025]: The bed sheet 14 may include any configuration or dimension.); and the fabric covering material comprises wool, polyester, cotton, fleece, and synthetic materials (see pg.2 para [0025]) having a thickness greater than the foot pocket (see pg.2 para [0025]; examiner note (i): on page 10).
*Note: It may be understood that the bed covering can be configured to any dimension as stated in para [0025] The examiner considers twin full queen king or California King sizes included within the “any dimension” taught by Costello.

Costello discloses the claimed invention except for wherein the fabric covering material has a size corresponding to one of the following bed sizes: twin, full, queen, king, and California king. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified the fabric covering taught by Costello to have a fabric covering material size of twin, full, queen, king, or California king, since such a modification would have allowed the sheet to be easily compatible with standard mattress sizes. Overall, applicant has not established any criticality to the claimed the fabric covering material size of twin, full, queen, king, or California king and thus the claims invention would have been of obvious design choice. Where the applicant’s specification only indicated in para [0032]: “The wool blanket 101 may be sized to fit anyPatent Application bed from twin size to California king as well as all standard sizes in between.”.  As such the fabric covering material size of twin, full, queen, king, or California king has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application 20080034500 A1 to Costello in view of U.S Patent 8464374 B1 to Thayer (Thayer hereafter).
As per claim 7, Costello teaches The bed covering according to claim 6, wherein the foot pocket and the second foot pocket are attached to the back side along a bottom side (see 20—Fig.6; pg.3 para [0029]: attached to the back side along a bottom side (20)), and a top side of the foot pocket being oriented towards the top edge of the back side when attached to the back side (see annotated Fig. 6) but does not teach wherein the foot pocket and the second foot pocket are attached to a left side, and a right side.

    PNG
    media_image2.png
    329
    840
    media_image2.png
    Greyscale


Thayer teaches wherein the foot pocket and the second foot pocket are attached to a left side, and a right side (see Col 3 lines 50 - 63: "Front portion 1 also includes the foot pocket region 7, below body region 8. Three pockets are attached to the bottom of blanket 1, using means known in the art. The pockets may be attached to either side, but are shown attached to the second face. Right foot pocket 7a is preferably mounted to right edge 1b and bottom edge 1d, thereby forming a right and bottom boundary for right foot pocket 7a. Likewise, left foot pocket 7c is mounted to left edge 1c and bottom edge 1d forming a left boundary and bottom boundary. The interior boundary for right foot pocket 7a and left foot pocket 7c is formed by stitching or otherwise fixing the pocket to the blanket. The stitching forms the left and right boundaries of interior pocket 7b, with the bottom boundary formed by mounting the interior foot pocket to bottom edge 1d.").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Costello with the teachings of Thayer with the motivation of attaching one or more pockets to a blanket for storage (see Col 3 lines 41 - 49).

As per claim 14, Costello teaches The bed covering according to claim 1, wherein the bed covering further comprises a second foot pocket (see 16—Fig.6; pg.3 para [0029]) stitched to the back side of the fabric covering material (see Claim 3: "The foot warming bed sheet of claim 3 wherein said securing means includes stitching said first end of said foot member to said preselected bed sheet."), the foot pocket and the second foot pocket each covering a portion of half of the width of the back side (see annotated Fig.6 : on page 13);  the foot pocket and the second foot pocket being configured to attach to the back side a different distances between the top edge and the bottom edge (see pg.3 para [0029]); the foot pocket and the second foot pocket are attached to the back side along a bottom side (see 20—Fig.6; pg.3 para [0029]), and a top side of the foot pocket being oriented towards the top edge of the back side when attached to the back side (see annotated Fig. 6: on page 13) but does not teach the foot pocket and the second foot pocket are attached to a left side, and a right side of the foot pocket;
Thayer teaches the foot pocket and the second foot pocket are attached to a left side, and a right side of the foot pocket (see Col 3 lines 50 - 63).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Costello with the teachings of Thayer with the motivation of attaching one or more pockets to a blanket for storage (see Col 3 lines 41 - 49).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over by U.S Patent Application 20080034500 A1 to Costello in view of U.S Patent 6237171 B1 to Allen. 
As per claim 10, Costello teaches The bed covering according to claim 8, but does not teach wherein the removable blanket inserts comprise the same and different thicknesses.
Allen teaches wherein the removable blanket inserts comprise the same and different thicknesses (see Col 7 line 63 - 67 Col 8 lines 1 - 15: "Thus, with a pair of pockets 123 and 126 formed therein, bedsheet and blanket combination 120 is able to accommodate blankets such as blankets 124 and 127 having the desired thickness for each sleeping person. In the example shown in FIG. 9, blanket 127 is substantially thinner and therefore cooler than blanket 124. It will be apparent to those skilled in the art that a plurality of blankets may be used within either/or both of pockets 123 and 126.").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Costello with the teachings of Allen with the motivation of providing a blanket with a thickness that caters to the user(see Col 7 line 63 - 67 Col 8 lines 1 - 15).

Claim(s)  9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over by U.S Patent Application 20080034500 A1 to Costello in view of U.S Patent 8464374 B1 to Thayer in further view of U.S Patent 6237171 B1 to Allen. 
As per claim 9, Costello teaches The bed covering according to claim 7, Costello nor Thayer teach wherein the bed covering further comprises: an attachment strip running from the top edge to the bottom edge of the bed covering about a middle of the front side; and a pair of removable blanket inserts attachable to each of half of the front side using attachment mechanisms on the inserts and the front side of the fabric covering material.
Allen teaches The bed covering according to claim 7, wherein the bed covering further comprises: an attachment strip (see 147—Fig.10 : attachment strip) running from the top edge to the bottom edge of the bed covering about a middle of the front side (see annotated Fig.10); 

    PNG
    media_image3.png
    259
    825
    media_image3.png
    Greyscale

and a pair of removable blanket inserts (see 124 & 127—Fig.10 : blanket inserts) attachable to each of half of the front side using attachment mechanisms on the inserts and the front side of the fabric covering material (see Col 4 lines 45 -53: "Thus, it will be apparent that multiple positions and rotations of position are within the contemplated use of the present invention bedsheet and blanket combination. It should also be noted that the joining of the various edges and sheet portions forming bedsheet and blanket combination 10 is subject to choose from among the conventional attachment forms such as sewn seams, hook and loop fabric attachments, zippers, snap-fittings, or adhesives to name a few.").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Costello with the teachings of Allen with the motivation of allowing the user to form the bedsheet an blanket in multiple configurations (see Col 4 lines 45 – 53).
As per claim 15, Costello nor Thayer teach The bed covering according to claim 7, wherein the bed covering further comprises: an attachment strip running from the top edge to the bottom edge of the bed covering about a middle of the front side; and a pair of removable blanket inserts attachable to each of half of the front side using attachment mechanisms on the inserts and the front side of the fabric covering material; wherein the removable blanket inserts comprise the same and different thicknesses.
Allen teaches The bed covering according to claim 7, wherein the bed covering further comprises: an attachment strip (see 147—Fig.10) running from the top edge to the bottom edge of the bed covering (see annotated Fig.10: ) about a middle of the front side (see:) and a pair of removable blanket inserts (see 124 & 127—Fig.10) attachable to each of half of the front side (see Col 4 lines 45 -53: ) using attachment mechanisms on the inserts and the front side of the fabric covering material (see Col 4 lines 45 -53); wherein the removable blanket inserts comprise the same and different thicknesses (see Col 7 line 63 - 67 Col 8 lines 1 - 15).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Costello with the teachings of Allen with the motivation of providing a blanket with a thickness that caters to  the user (see Col 7 line 63 - 67 Col 8 lines 1 - 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        8/16/2022

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        8/16/2022